Name: Council Regulation (EEC) No 2896/79 of 18 December 1979 amending Regulation (EEC) No 2762/75 establishing the list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  animal product
 Date Published: nan

 22. 12. 79 Official Journal of the European Communities No L 326/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2896/79 of 18 December 1979 amending Regulation (EEC) No 2762/75 establishing the list of representative markets for pigmeat in the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( ! ), as last amended by Regulation (EEC) No 1423/78 (2), and in particular Article 4 (5) thereof, Having regard to the proposal from the Commission, Whereas the list of representative markets for the pigmeat sector was drawn up by Regulation (EEC) No 2762/75 (3) ; whereas the market of Brugge in Belgium has ceased to market pig carcasses ; whereas the activi ­ ties of the quotation centres of Bielefeld and Krefeld in Germany have been taken over by the quotation centres of Munster and Diisseldorf ; whereas it is there ­ fore necessary to amend the Annex to Regulation (EEC) No 2762/75, HAS ADOPTED THIS REGULATION : Article 1 The market of Brugge as referred to in point 1 as well as the quotation centres of Bielefeld and Krefeld as referred to in point 4 of the Annex to Regulation (EEC) No 2762/75 are hereby deleted. 1 Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1979 . For the Council The President B. LENIHAN (&gt;) OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 171 , 28 . 6. 1978, p. 19 . (3) OJ No L 282, 1 . 11 . 1975, p. 17 .